DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/15/2020, 08/07/2019, and 03/06/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable Specifically, Examiner is unable to find support for the limitation “the radio device relaying the at least one [descrambled] message to the further radio device”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation ‘the group identifier" in ln. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the group identifier" in ll. 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 27, 29, 38, 41, 44, 50, 52, 56, 58, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoglund et al. (US 2017/0223753) [“Hoglund”].
Regarding claim 1, Hoglund method of controlling communication in a wireless communication network, the method comprising: 
a radio device configuring a group of further radio devices as candidate relay nodes for communication with the wireless communication network [Hoglund ¶ 0042, Fig. 2: communication device 121 may transmit a request for a relay device 122, 123 to serve as a relay for the communication device 121; and ¶ 0044: relay devices 122, 123 transmits, to the network node 110, a control message indicating that the relay device 122, 123, respectively, is able to serve as a relay between the communication device 121 and the network node 110 (i.e. the transmission of a relay request and reception of control messaging indicating relays are able to serve is analogous to configuring a group of devices as candidate relay nodes)]; 
the radio device selecting one or more of the further radio devices from the group as relay node for communication with the wireless communication network [Hoglund ¶ 0046, Fig. 2: network node 110 may determine that a first relay device, e.g. the relay device 122, is to serve as a relay between the communication device 121 and the network node 110]; and 
the radio device communicating with the wireless communication network via said one or more selected further radio devices [Hoglund ¶ 0054: relay device 122 may relay data communication, i.e. one or more data transmissions, between the communication device 121 and the network node 110; see also Fig. 2: step 207].
Regarding claim 13, Hoglund teaches a method of controlling communication in a wireless communication network, the method comprising: 
a radio device receiving first control information for assigning the radio device to of a group of radio devices configured as candidate relay nodes for communication of a further radio device with the wireless communication network [Hoglund ¶ 0042, Fig. 2: communication device 121 may transmit a request (i.e. control information) for a relay device 122, 123 to serve as a relay for the communication device 121 (here, relay devices 122 and 123 constitute a group of candidate relay devices)]; and 
in response to the further radio device selecting the radio device as relay node for communication of the further radio device with the wireless communication network, the radio device relaying communication between the further radio device and the wireless communication network [Hoglund ¶ 0046, Fig. 2: network node 110 may determine that a first relay device, e.g. the relay device 122, is to serve as a relay between the communication device 121 and the network node 110; ¶ 0054: relay device 122 may relay data communication, i.e. one or more data transmissions, between the communication device 121 and the network node 110; see also Fig. 2: step 207].
Regarding claim 27, Hoglund teaches a method of controlling device-to-device communication in a wireless communication network, the method comprising: 
a node of the wireless communication network configuring a group of radio devices as candidate relay nodes for communication of a further radio device with the wireless communication network [Hoglund ¶ 0042, Fig. 2: communication device 121 may transmit a request for a relay device 122, 123 to serve as a relay for the communication device 121; and ¶ 0044: relay devices 122, 123 transmits, to the network node 110, a control message indicating that the relay device 122, 123, respectively, is able to serve as a relay between the communication device 121 and the network node 110 (i.e. the transmission of a relay request and reception of control messaging indicating relays are able to serve is analogous to configuring a group of devices as candidate relay nodes)]; and 
the node communicating with the further radio device via one or more radio devices selected as relay node from the group by the further radio device [Hoglund ¶ 0046, Fig. 2: network node 110 may determine that a first relay device, e.g. the relay device 122, is to serve as a relay between the communication device 121 and the network node 110; ¶ 0054: relay device 122 may relay data communication, i.e. one or more data transmissions, between the communication device 121 and the network node 110; see also Fig. 2: step 207].
Regarding claim 29, Hoglund teaches the method according to claim 27, comprising: the node configuring the group based on second control information received from the further radio device [Hoglund ¶ 0044: relay devices 122, 123 transmits, to the network node 110, a control message indicating that the relay device 122, 123, respectively, is able to serve as a relay between the communication device 121 and the network node 110 (i.e. the transmission of a relay request and reception of control messaging indicating relays are able to serve is analogous to configuring a group of devices as candidate relay nodes)].
Regarding claim 38, Hoglund teaches a radio device for a wireless communication network, the radio device comprising: 
at least one processor [Hoglund ¶ 0146, Fig. 6: processor 610]; and 
at least one memory storing instructions executable by the at least one processor [Hoglund ¶ 0147, Fig. 6: memory 620 storing executable instructions] to perform operations to: 
- configure a group of further radio devices as candidate relay nodes for communication with the wireless communication network [Hoglund ¶ 0042, Fig. 2: communication device 121 may transmit a request for a relay device 122, 123 to serve as a relay for the communication device 121; and ¶ 0044: relay devices 122, 123 transmits, to the network node 110, a control message indicating that the relay device 122, 123, respectively, is able to serve as a relay between the communication device 121 and the network node 110 (i.e. the transmission of a relay request and reception of control messaging indicating relays are able to serve is analogous to configuring a group of devices as candidate relay nodes)]; 
- select one or more of the further radio devices from the group as relay node for communication with the wireless communication network [Hoglund ¶ 0046, Fig. 2: network node 110 may determine that a first relay device, e.g. the relay device 122, is to serve as a relay between the communication device 121 and the network node 110]; and 
- communicate with the wireless communication network via said one or more selected further radio devices [Hoglund ¶ 0054: relay device 122 may relay data communication, i.e. one or more data transmissions, between the communication device 121 and the network node 110; see also Fig. 2: step 207].
Regarding claim 41, Hoglund teaches a radio device for a wireless communication network, the radio device comprising: 
at least one processor [Hoglund ¶ 0146, Fig. 7: processor 710]; and 
at least one memory storing instructions executable by the at least one processor [Hoglund ¶ 0147, Fig. 7: memory 720 storing executable instructions] to perform operations to: 
- receive first control information for assigning the radio device to of a group of radio devices configured as candidate relay nodes for communication of a further radio device with the wireless communication network [Hoglund ¶ 0042, Fig. 2: communication device 121 may transmit a request (i.e. control information) for a relay device 122, 123 to serve as a relay for the communication device 121 (here, relay devices 122 and 123 constitute a group of candidate relay devices)]; and 
- in response to the further radio device selecting the radio device as relay node for communication of the further radio device with the wireless communication network, relay communication between the further radio device and the wireless communication network [Hoglund ¶ 0046, Fig. 2: network node 110 may determine that a first relay device, e.g. the relay device 122, is to serve as a relay between the communication device 121 and the network node 110; ¶ 0054: relay device 122 may relay data communication, i.e. one or more data transmissions, between the communication device 121 and the network node 110; see also Fig. 2: step 207].
Regarding claim 44, Hoglund teaches a node for a wireless communication network, the node comprising: 
at least one processor [Hoglund ¶ 0146, Fig. 6: processor 310]; and 
at least one memory storing instructions executable by the at least one processor [Hoglund ¶ 0147, Fig. 6: memory 620 storing executable instructions] to perform operations to: 
- configure a group of radio devices as candidate relay nodes for communication of a further radio device with the wireless communication network [Hoglund ¶ 0042, Fig. 2: communication device 121 may transmit a request for a relay device 122, 123 to serve as a relay for the communication device 121; and ¶ 0044: relay devices 122, 123 transmits, to the network node 110, a control message indicating that the relay device 122, 123, respectively, is able to serve as a relay between the communication device 121 and the network node 110 (i.e. the transmission of a relay request and reception of control messaging indicating relays are able to serve is analogous to configuring a group of devices as candidate relay nodes)]; and 
- communicate with the further radio device via one or more radio devices selected as relay node from the group by the further radio device [Hoglund ¶ 0046, Fig. 2: network node 110 may determine that a first relay device, e.g. the relay device 122, is to serve as a relay between the communication device 121 and the network node 110; ¶ 0054: relay device 122 may relay data communication, i.e. one or more data transmissions, between the communication device 121 and the network node 110; see also Fig. 2: step 207].
Regarding claim 50, Hoglund teaches a computer program product comprising a non-transitory computer readable medium storing program code to be executed by at least one processor of a radio device for a wireless communication network, whereby execution of the program code causes the radio device to perform a method according to claim 1 [Hoglund ¶ 0147, Fig. 6: memory 620 storing executable instructions].
Regarding claim 52, Hoglund teaches a computer program product comprising; a non-transitory computer readable medium storing program code to be executed by at least one processor of a node for a wireless communication network, whereby execution of the program code causes the node to perform a method according to claim 27 [Hoglund ¶ 0147, Fig. 6: memory 620 storing executable instructions].
Regarding claim 56, Hoglund teaches the radio device of Claim 41, wherein the operations further comprise: in response to the further radio device setting up a device-to-device communication link to the radio device [Hoglund ¶ 0077: configuration of the relay connection may comprise setting up a D2D link between the communication device 121 and the relay device 122, 123], the radio device assuming that the further radio device selected the radio device as relay node for communication of the further radio device with the wireless communication network [Hoglund ¶ 0055: relay device 122 may receive data transmissions on behalf of the communication device 121 from the network node 110, and then transmit the received data to the communication device 121 over the configured relay connection (here, performing relay communications is indicative of an assumption that the device is to act as a relay between further device and network)].
Regarding claim 58, Hoglund teaches the node of Claim 44, wherein the operations further comprise: indicating the group to the further radio device [Hoglund ¶ 0075: communication device 121 receives an acknowledgement message, ACK, from a relay device 122, 123 indicating that the relay device 122, 123 is to serve as a relay between the communication device 121 and a network node 110 in the radio communications network 100 (i.e. UE receives information of which relay devices are in group of available relay devices)].
Regarding claim 61, Hoglund teaches the computer program product comprising: a non-transitory computer readable medium storing program code to be executed by at least one processor of a node for a wireless communication network, whereby execution of the program code [Hoglund ¶ 0147, Fig. 7: memory 720 storing executable instructions] causes the node to perform a method according to claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of Tenny et al. (US 2017/0332425) [“Tenny”].
Regarding claim 2, Hoglund teaches the method according to claim 1, wherein the radio device configures the group of further radio devices as candidate relay nodes for selection of a relay node [Hoglund ¶¶ 0042 & 0046, Fig. 2: communication device 121 may transmit a request for a relay device 122, 123 to serve as a relay (i.e. configure relay group and subsequently determine relay device 122 is to serve as a relay], however, does not explicitly disclose comprising: the radio device receiving first control information from the wireless communication network; and the radio device selecting a relay based on the received control information.
However, in a similar field of endeavor, Tenny teaches the radio device receiving first control information from the wireless communication network; and the radio device selecting a relay based on the received control information [Tenny ¶ 0067, Fig. 6: eNB 615 sends a RACH response with instructions and/or parameters (i.e. control information) to help RD 605 to search for relay UEs (event 625) and RD 605 searches for relay UEs in accordance with the instructions and/or parameters provided by eNB 615 (block 630)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of performing relay selection by a remote UE based on control information received from a serving eNodeB as taught by Tenny.  The motivation to do so would be to enable network [Tenny ¶ 0004].

Claims 11, 25, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of Kuge et al. (US 2018/0199262) [“Kuge”].
Regarding claim 11, Hoglund teaches the method according to claim 1, however, does not explicitly disclose comprising: configuring a context of a relay link for said communicating with the wireless communication network via said one or more selected further radio devices, wherein information on the selected one or more further radio devices is confined to parts of the context maintained by the radio device and the further radio devices.
However, in a similar field of endeavor, Kuge teaches configuring a context of a relay link for said communicating with the wireless communication network via said one or more selected further radio devices [Kuge ¶¶ 0103-0104: Remote UE context_A 344 is configured to include a Remote UE context for each PDN connection and a Remote UE context for each bearer, wherein the Remote UE and the network in order for the UE_A 8 to become Relay UE], wherein information on the selected one or more further radio devices is confined to parts of the context maintained by the radio device [Kuge ¶ 105, Fig. 4B: In the Remote UE context for each PDN connection, there is stored a group ID (see ¶ 0114: group ID identifies group to which UE_A, i.e., relay UE, belongs)] and the further radio devices [Kuge ¶ 0176, Fig. 8B: UE context for each Relay Service may be configured to include a group ID (see ¶ 0179: Group ID is identification information of a group to which UE belongs); ¶ 0196, Fig. 10B: HSS context is shown in Fig. 10B which does not include Group ID (i.e., Group ID is confined to remote UE context and relay UE context)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of storing relay group IDs in both a remote UE context and relay UE context as taught by Kuge.  The motivation to do so would be to achieve a function in which UE present outside coverage of a base station detects UE inside another coverage being positioned in proximity [Kuge ¶ 0020].
Regarding claim 25, Kuge in view of Tenny teaches the method according to claim 13, however, does not explicitly disclose comprising: configuring a context of a relay link for said communication of the further radio device with the wireless communication network, wherein information on the selected one or more further radio devices is confined to parts of the context maintained by the radio device and the further radio devices.
However, in a similar field of endeavor, Kuge teaches configuring a context of a relay link for said communication of the further radio device with the wireless communication network [Kuge ¶¶ 0103-0104: Remote UE context_A 344 is configured to include a Remote UE context for each PDN connection and a Remote UE context for each bearer, wherein the Remote UE and the network in order for the UE_A 8 to become Relay UE], wherein information on the selected one or more further radio devices is confined to parts of the context maintained by the radio [Kuge ¶ 105, Fig. 4B: In the Remote UE context for each PDN connection, there is stored a group ID (see ¶ 0114: group ID identifies group to which UE_A, i.e., relay UE, belongs)] and the further radio devices [Kuge ¶ 0176, Fig. 8B: UE context for each Relay Service may be configured to include a group ID (see ¶ 0179: Group ID is identification information of a group to which UE belongs); ¶ 0196, Fig. 10B: HSS context is shown in Fig. 10B which does not include Group ID (i.e., Group ID is confined to remote UE context and relay UE context)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of storing relay group IDs in both a remote UE context and relay UE context as taught by Kuge.  The motivation to do so would be to achieve a function in which UE present outside coverage of a base station detects UE inside another coverage being positioned in proximity [Kuge ¶ 0020].
Regarding claim 36, Hoglund teaches the method according to claim 27, however, does not explicitly disclose comprising: configuring a context of a relay link for said communicating with the further radio device via the selected one or more radio devices, wherein information on the selected one or more further radio devices is confined to parts of the context maintained by the radio device and the further radio devices.
However, in a similar field of endeavor, Kuge teaches configuring a context of a relay link for said communicating with the further radio device via the selected one or [Kuge ¶¶ 0103-0104: Remote UE context_A 344 is configured to include a Remote UE context for each PDN connection and a Remote UE context for each bearer, wherein the Remote UE and the network in order for the UE_A 8 to become Relay UE], wherein information on the selected one or more further radio devices is confined to parts of the context maintained by the radio device [Kuge ¶ 105, Fig. 4B: In the Remote UE context for each PDN connection, there is stored a group ID (see ¶ 0114: group ID identifies group to which UE_A, i.e., relay UE, belongs)]  and the further radio devices [Kuge ¶ 0176, Fig. 8B: UE context for each Relay Service may be configured to include a group ID (see ¶ 0179: Group ID is identification information of a group to which UE belongs); ¶ 0196, Fig. 10B: HSS context is shown in Fig. 10B which does not include Group ID (i.e., Group ID is confined to remote UE context and relay UE context)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of storing relay group IDs in both a remote UE context and relay UE context as taught by Kuge.  The motivation to do so would be to achieve a function in which UE present outside coverage of a base station detects UE inside another coverage being positioned in proximity [Kuge ¶ 0020].

Claim 12, 26, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of Kuge in view of Zhang et al. (US 2011/0044235) [“Zhang”].
Regarding claim 12, Hoglund in view of Kuge teaches the method according to claim 11, however, does not explicitly disclose comprising: the radio device newly selecting one or more of the further radio devices from the group as relay node for said communication with the wireless communication network, and the radio device continuing said communication with the wireless communication network via said one or more newly selected further radio devices, without modification of a part of the context maintained at the wireless communication network.
However, in a similar field of endeavor, Zhang teaches the radio device newly selecting one or more of the further radio devices from the group as relay node for said communication with the wireless communication network [Zhang ¶ 0034: MS 16-2 moves into the coverage are of a second relay device and handover to second relay is initiated (i.e. second relay is newly selected)], and the radio device continuing said communication with the wireless communication network via said one or more newly selected further radio devices, without modification of a part of the context maintained at the wireless communication network [Zhang ¶ 0034: relay station 14-1 forwards the ARQ context information for one or more ARQ enabled connections of the mobile station 16-2 to the base station 12 (i.e. base station stores a current context) and base station 12 is then enabled to continue the ARQ process for each of the ARQ enabled connections to the mobile station 16-2 via the relay station 14-2].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to [Zhang ¶ 0036].
Regarding claim 26, Hoglund in view of Tenny in view of Kuge teaches the method according to claim 25, however, does not explicitly disclose comprising: in response to the further radio device newly selecting the radio device and one or more of the other radio devices from the group as relay node for communication of the further radio device with the wireless communication network, the radio device continuing said relaying of communication between the further radio device and the wireless communication network, without modification of a part of the context maintained at the wireless communication network.
However, in a similar field of endeavor, Zhang teaches in response to the further radio device newly selecting the radio device and one or more of the other radio devices from the group as relay node for communication of the further radio device with the wireless communication network [Zhang ¶ 0034: MS 16-2 moves into the coverage are of a second relay device and handover to second relay is initiated (i.e. second relay is newly selected)], the radio device continuing said relaying of communication between the further radio device and the wireless communication network, without modification of a part of the context maintained at the wireless communication network [Zhang ¶ 0034: relay station 14-1 forwards the ARQ context information for one or more ARQ enabled connections of the mobile station 16-2 to the base station 12 (i.e. base station stores a current context) and base station 12 is then enabled to continue the ARQ process for each of the ARQ enabled connections to the mobile station 16-2 via the relay station 14-2].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of maintaining a ARQ context when handing over from a first relay device to a second relay device as taught by Zhang.  The motivation to do so would be to maintain session continuity during a handover procedure [Zhang ¶ 0036].
Regarding claim 37, Hoglund in view of Kuge teaches the method according to claim 36, however, does not explicitly disclose comprising: in response to the further radio device newly selecting one or more of the radio devices from the group as relay node for communication with the wireless communication network, the node continuing said communicating with the further radio device via the newly selected one or more radio devices, without modification of a part of the context maintained by the node.
However, in a similar field of endeavor, Zhang teaches in response to the further radio device newly selecting one or more of the radio devices from the group as relay node for communication with the wireless communication network [Zhang ¶ 0034: MS 16-2 moves into the coverage are of a second relay device and handover to second relay is initiated (i.e. second relay is newly selected)], the node continuing said communicating with the further radio device via the newly selected one or more radio devices, without modification of a part of the context maintained by the node [Zhang ¶ 0034: relay station 14-1 forwards the ARQ context information for one or more ARQ enabled connections of the mobile station 16-2 to the base station 12 (i.e. base station stores a current context) and base station 12 is then enabled to continue the ARQ process for each of the ARQ enabled connections to the mobile station 16-2 via the relay station 14-2].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of maintaining a ARQ context when handing over from a first relay device to a second relay device as taught by Zhang.  The motivation to do so would be to maintain session continuity during a handover procedure [Zhang ¶ 0036].

Claims 23, 54, 57, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of Lee (US 2014/0198708) [“Lee”].
Regarding claim 23, Hoglund in view of Tenny teaches the method according to claim 13, however, does not explicitly disclose comprising: based on the group identifier, the radio device scrambling the at least one message relayed to the wireless communication network.
However, in a similar field of endeavor, Lee teaches based on the group identifier, the radio device scrambling the at least one message relayed to the wireless communication network [Lee ¶ 0125: request message for a relay connection may be received from the Requesting UE using a physical shared channel (e.g., PDSCH, PUSCH), and the physical shared channel may be scrambled using a group Identifier (ID)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of scrambling uplink communications with a group ID of a group of candidate relay UEs a taught by Lee.  The motivation to do so would be to facilitate efficient group communications [Lee ¶ 0004].
Regarding claim 54, Hoglund teaches the radio device of Claim 38, wherein the operations further comprise: sending at least one message via the selected one or more further radio devices to the wireless communication network [Hoglund ¶ 0054: relay device 122 may relay data communication, i.e. one or more data transmissions, between the communication device 121 and the network node 110; see also Fig. 2: step 207].
However, Hoglund does not explicitly disclose wherein the group is identified by a group identifier; and addressing the at least one message by the group identifier to the selected one or more further radio devices.
However, in a similar field of endeavor, Li teaches wherein the group is identified by a group identifier; and addressing the at least one message by the group identifier to the selected one or more further radio devices [Lee ¶ 0125: request message for a relay connection may be received from the Requesting UE using a physical shared channel (e.g., PDSCH, PUSCH), and the physical shared channel may be scrambled (i.e. addressed to relay UE) using a group Identifier (ID)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of scrambling uplink communications with a group ID of a group of candidate relay UEs a taught by Lee.  The motivation to do so would be to facilitate efficient group communications [Lee ¶ 0004].
Regarding claim 57, Hoglund teaches the radio device of Claim 41, wherein the operations further comprise: the radio device relaying the at least one message to the wireless communication network [Hoglund ¶ 0054: relay device 122 may relay data communication, i.e. one or more data transmissions, between the communication device 121 and the network node 110; see also Fig. 2: step 207].
However, Hoglund does not explicitly disclose wherein the group is identified by a group identifier; and receiving at least one message from the further radio device, the at least one message being addressed by the group identifier to the radio device.
However, in a similar field of endeavor, Lee teaches wherein the group is identified by a group identifier; and receiving at least one message from the further radio device, the at least one message being addressed by the group identifier to the radio device [Lee ¶ 0125: request message for a relay connection may be received from the Requesting UE using a physical shared channel (e.g., PDSCH, PUSCH), and the physical shared channel may be scrambled (i.e. addressed to relay UE) using a group Identifier (ID)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of scrambling uplink communications with a group ID of a group of candidate relay UEs a taught by Lee.  The motivation to do so would be to facilitate efficient group communications [Lee ¶ 0004].
Regarding claim 59, Hoglund teaches the node of Claim 44, wherein the operations further comprise: sending at least one message via the selected one or more radio devices to the further radio device [Hoglund ¶ 0054: relay device 122 may relay data communication, i.e. one or more data transmissions, between the communication device 121 and the network node 110; see also Fig. 2: step 207].
However, Hoglund does not explicitly disclose scrambling the at least one message based on the group identifier.
However, in a similar field of endeavor, Lee teaches scrambling the at least one message based on the group identifier [Lee ¶ 0125: request message for a relay connection may be received from the Requesting UE using a physical shared channel (e.g., PDSCH, PUSCH), and the physical shared channel may be scrambled using a group Identifier (ID)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a [Lee ¶ 0004].

Claim 53, 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of Li et al. (US 2018/0027429) [“Li”].
Regarding claim 53, Hoglund teaches the radio device of Claim 38, however, does not explicitly disclose wherein the operations further comprise: indicating the selected one or more further radio devices to the group of further radio devices.
However, in a similar field of endeavor, Li teaches indicating the selected one or more further radio devices to the group of further radio devices [Li ¶ 0157: first UE 20 may send the acknowledgment message in a D2D broadcast manner, but a destination address carried in the acknowledgment message is the second UE 31.  In this case, another UE may know that the first UE 20 has selected the second UE 31 as the relay UE].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of using a broadcast acknowledgement to indicate the selected relay to other, non-selected, candidate relays [Li ¶ 0157].
Regarding claim 55, Hoglund teaches the radio device of Claim 41, however, does not explicitly disclose wherein the operations further comprise: receiving an indication that the further radio device selected the radio device as relay node for communication of the further radio device with the wireless communication network.
However, in a similar field of endeavor, Li teaches wherein the operations further comprise: receiving an indication that the further radio device selected the radio device as relay node for communication of the further radio device with the wireless communication network [Li ¶ 0157: first UE 20 may send the acknowledgment message in a D2D broadcast manner, but a destination address carried in the acknowledgment message is the second UE 31.  In this case, another UE may know that the first UE 20 has selected the second UE 31 as the relay UE].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of using a broadcast acknowledgement to the selected relay to other, non-selected, candidate relays as taught by Li.  The motivation to do so would be to allow non-selected relay UEs to serve as relays for other devices [Li ¶ 0157].

Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund in view of Fujishiro et al. (US 2017/0325277) [“Fujishiro”].
Regarding claim 60, Hoglund teaches the node of Claim 44, however, does not explicitly disclose wherein the operations further comprise: wherein the group is identified by a group identifier; receiving at least one message via the selected one or more radio devices from the further radio device, the at least one message being scrambled based on the group identifier; and based on the group identifier, the node descrambling the at least one message.
However, in a similar field of endeavor, Lee teaches wherein the operations further comprise: wherein the group is identified by a group identifier [Fujishiro ¶ 0107: common group identifier (for example, a group RNTI) is allocated to each of the UEs 100 in the UE group]; receiving at least one message via the selected one or more radio devices from the further radio device, the at least one message being scrambled based on the group identifier [Fujishiro ¶ 0108: eNB 200 includes the CRC bit scrambled with the group identifier in the downlink control signal, and transmits the resulting downlink control signal through the PDCCH]; and based on the group identifier, the node descrambling the at least one message [Fujishiro ¶ 0109: UE 100 descrambles the CRC bit with the group identifier, performs blind decoding on the PDCCH].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of configuring a relay group and selecting from that group a relay device to serve as a relay for device to network communications as taught by Hoglund with the method of utilizing a group ID to perform scrambling and descrambling of a transmission to a UE as taught by Fujishiro.  [Fujishiro ¶ 0006].

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting for any 112(b) deficiencies detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474